Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meschter (2015/0257483) in view of Nakano (7950167).
     Meschter shows: A sole structure for an article of footwear comprising:
 	a midsole including a first cushioning layer (bottom portion of 31 below 33), a second cushioning layer (33), and a third cushioning layer (top layer of 31 above 33); and
a tether element (50-53) disposed in the second cushioning layer;
wherein:
the first cushioning layer, the second cushioning layer, and the third
cushioning layer are stacked with the second cushioning layer directly overlying
the first cushioning layer (see fig 3), the third cushioning layer overlying the second
cushioning layer (see fig 3); substantially as claimed except for the shape of the lower surface of the first cushioning layer.  Nakano teaches forming the lower surface of a bottom layer of a midsole with a domed lower surface (16, see figures 3A and 4A) which is shown as “centered” under the heel portion of a midsole.  It would have been obvious to shape the bottom of the first layer to be domed under the 
     In reference to claims 8 and 13, see Meschter paragraph [0081] which discusses varying the stiffness as needed/desired and therefore it would have been obvious to have a stiffer second layer as claimed to provide a particular support.
     In reference to claim 9, see Meschter paragraph [0061].
Allowable Subject Matter
Claims 2-7, 10-12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732